 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for PAUL MANSDORF,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11   In re                                                Case No. 20-41901 RLE
                                                          Chapter 7
12      AVISOW REAL ESTATE, LLC                           Hon. Roger L. Efremsky
           dba PLAYLIVE NATION SOLANO
13             AVISOW RE, LLC,                            REQUEST FOR ENTRY OF ORDER
                                                          CONFIRMING REJECTION OF LEASE
14                                                        [B.L.R. 6006-1(b)]
                    Debtor.
                                                          (1807 Santa Rita Road, Suite H-161,
15                                                        Pleasanton, CA 94566)
16                                                        [No Hearing Requested]
17

18
19           Paul Mansdorf, Chapter 7 Trustee of the estate of the above Debtor, respectfully represents:
20           1.     On January 20, 2021 at 11:22 a.m. Pacific Daylight Time, the Trustee served by e-
21   mail his motion for an order confirming rejection of the Debtor’s lease of real property at 1807 Santa
22   Rita Road, Suite H-161, Pleasanton, CA 94566 (the “Premises”), on Brian A. Audette, Perkins Coie,
23   LLP,    131    South     Dearborn     Street,   Suite   1700,    Chicago,     IL     60603-5559     at
24   BAudette@perkinscoie.com. Mr. Audette, counsel to Carmen Spinoso, the court appointed receiver
25   for the Premises, consented to accept service of the Trustee’s rejection motion.
26           2.     An authentic copy of the motion, the e-mail transmittal (without attachment), and
27   certificate of service of the motion are attached to the Declaration of Gregg S. Kleiner filed
28   concurrently herewith as Exhibits A, B, and C, respectively.

Case: 20-41901     Doc# 17      Filed: 01/22/21      Entered: 01/22/21 13:00:25         Page 1 of 2      1
 1           3.     The motion was brought on 24 hours’ notice under Bankruptcy Local Rule 6006-

 2   1(a).

 3           4.     The Trustee received no opposition to the motion.

 4           5.     As provided in the motion, rejection is sought effective December 10, 2020.

 5           WHEREFORE, the Trustee requests entry of an order confirming rejection of the Debtor’s

 6   lease at 1807 Santa Rita Road, Suite H-161, Pleasanton, CA 94566, effective as of December 10,

 7   2020.

 8

 9    DATED: January 22, 2021              RINCON LAW LLP

10

11                                         By: /s/ Gregg S. Kleiner
                                               GREGG S. KLEINER
12                                             Counsel for PAUL MANSDORF,
13                                             Trustee in Bankruptcy

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 20-41901     Doc# 17     Filed: 01/22/21    Entered: 01/22/21 13:00:25      Page 2 of 2     2
